Citation Nr: 1729534	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for muscle and joint pain associated with MRSA as secondary to ulcerative colitis, status post-proctocolectomy, to include as an undiagnosed illness related to service in Southwest Asia (SWA).

2.  Entitlement to service connection for psoriasis, to include as an undiagnosed illness related to service in SWA and as secondary to ulcerative colitis, status post-proctocolectomy.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that-in pertinent part, denied the benefits sought on appeal.

In February 2015 and June 2016, the Board remanded the case to the Appeals Management Center (AMC) (now named the Appeals Management Office (AMO)) for additional development.

The issue of entitlement to service connection for psoriasis, to include as an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that muscle and joint pain are due to diagnosed conditions that are not caused or aggravated by a service-connected disability, and are not otherwise causally connected to active service,


CONCLUSION OF LAW

The requirements for entitlement to service connection for muscle and joint pain have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the April 2009 rating decision, via a May 2008 letter, VA provided the Veteran with time- and content-compliant VCAA notice.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA treatment records, relevant records of the Social Security Administration (SSA), and VA records, to include the Compensation and Pension examination reports, are in the claims file.  Further, as noted earlier, the Board twice remanded the case to insure that all relevant records were obtained and for medical clarification.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  As such, the Board may address the merits of the appeal.

Applicable Legal Requirements

 Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 
7 Vet. App. 439, 448 (1995). In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on that of which he or she has personal knowledge.  See Layno, 6 Vet. App. at 470.  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the claimant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The Veteran has historically reported complaints of various joint pains and chronic abdominal symptoms.  He asserted further that a bacterial infection while on temporary deployment to Egypt was the cause of all of his problems.  Further, during treatment for his gastrointestinal (GI) symptoms, to include surgery, he contracted a MRSA infection, which he also asserts as the etiology for his symptoms.

As noted in the June 2016 Board remand, the Veteran is now service-connected for the post-operative residuals of ulcerative colitis.  The June 2016 Board remand noted further that, an April 2015 Gulf War Illnesses Protocol Examination report reflected that the examiner opined that it was not at least as likely as not that the Veteran's muscle and joint pain was related to active military service, and that the Veteran's condition was diagnosable, and not an undiagnosed condition.  The examiner did not, however, identify any specific muscle or joint pathology.  Hence, the Board remanded again for an examination to determine if any muscle or joint pain is due to an undiagnosed illness, or related to a diagnosable disorder that either is causally connected to a service-connected disability or is otherwise causally connected to active service.

The September 2016 VA examination report (09/23/2016 C&P Exam) reflects that the examiner noted that the Veteran does not have, nor had he been diagnosed in the past, with a muscle injury.  The Veteran reported that his claimed muscle pain started on or about 1999, when he first had colitis, became dehydrated, and was seen for numerous other conditions, beginning with generalized muscle and joint aches.  The Veteran reported that had experienced the muscle and joint pain ever since.  He described his symptoms as a constant dull ache of 8/10 intensity, non-radiating.  The pain was worse in his back but he got them everywhere, including his shoulders, knee, and ankles; and, at times, his elbows, hips and even wrists bothered him at the same pain intensity level.  The Veteran opined that his prolonged hospital stay for his GI issues, including getting MRSA caused his issues.

Physical examination revealed no muscle disorder.  Strength was normal for all related joints, and there was no muscle atrophy.  See Examination Report, pp. 3-4.

As concerned the joints, physical examination revealed no shoulder, elbow, or ankle disorder, as the clinical examination of those joints was normal.  As concerned the other joints, the examiner diagnosed bilateral carpal tunnel syndrome (CTS); bilateral hip bursitis; and bilateral knee strain.  The examiner also noted that he told the Veteran there were no X-rays of the affected joints in his records, and X-rays of the affected joints would be beneficial for the appeals process and his claim; but, Veteran declined.  The Veteran stated that his records already showed enough what with all of the past imaging he had gone through, and he did not want to get anymore.  See Examination Report, pp. 13-14.  The examiner noted that the diagnosed disorders have a clear and specific etiology and diagnosis; therefore, neither is an undiagnosed illness not medically unexplained.  The examiner noted that were no medical notes available for review to support an undiagnosed illness, a diagnosable but medically unexplained chronic Multi-Symptom illness of unknown etiology, or a diagnosable chronic Multi-Symptom illness with a partially explained etiology.  Examination Report, p. 19.  The examiner opined that it was not at least as likely as not that either joint disorder had onset in active service, as the STRs are negative for any related complaints.  The examiner opined further that the diagnosed joint disorders were not otherwise causally connected to active service.  The examiner noted that the Veteran's post-service records revealed no evaluation of the complained-of joint disorders until 2008.

The examiner opined further that, current medical literature did not support a causal relationship of chronic muscle and joint pain from MRSA as secondary to ulcerative colitis status post-proctocolectomy.  His review of the Veteran's STRs and afterward until 2008 failed to produce medical provider notes that documented evaluation of, treatment for, or diagnosis of a muscle or joint condition.  Examination Report, p. 27-28.
Upon receipt of the examination report, the AOJ requested an addendum to the report that addressed whether the service-connected ulcerated colitis aggravates the Veteran's wrist, hip, or knee disorder.  The February 2017 report reflects that the examiner noted that ulcerative colitis is a specific entity, with specific symptoms, and with no relationship to muscle and joint pains, as described by the Veteran, and is not possibly aggravated by the disease of ulcerative colitis as such.  Sometimes muscle aches will happen with acute dehydration, but it will not permanently worsen such aches.  The examiner noted further that the records of the Veteran's primary care physician and the physician who treated him for his GI disorder did not note any complaints of general muscle and joint pains.  (02/15/2017 C&P Exam-DBQ Opinion, pp. 3-5)

The Board finds that the examiner's findings and opinions are not contradicted by the evidence of record.  The September 2016 examination report contains extensive medical references and treatises related to the subject matter that the examiner referenced and applied to the Veteran's individual case.  This application of medical reference material to the facts of this case increases the weight the Board applies to this piece of competent medical evidence.  In sum, the Board finds the examiner's opinions, to include the addendum, highly probative and deserving of much weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As concerns any assertion by the Veteran of his personal opinion that his bilateral wrist, hip, or ankle disorder either is causally connected to his active service or his service-connected ulcerative colitis, the Board notes that there are certain circumstances where a lay person may opine on the issue of etiology.  The Board must decide such instances on a case-by-basis.  See Jandreau, 492 F.3d at 1376-77; 38 C.F.R. § 3.159(a).  The Board finds that opining on the etiology of either CTS, hip bursitis, or a knee strain, to include any causal or aggravating relationship with a service-connected disability, requires medical training.  The record does not reflect that the Veteran has such medical training or experience.  Hence, his opinion on the issue is not competent and entitled to no weight in this regard.

As noted earlier, in light of the Veteran's service in SWA, the Board remand also directed that a medical examiner assess whether the Veteran's muscle or joint pain was due to an undiagnosed illness.

Compensation will be awarded for a disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses (MUCMI) in a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: became manifest either during active military, naval, or air service in the SWA theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia or functional gastrointestinal disorders.  38 C.F.R. § 3.317.  The September 2016 examination report reflects that CTS, hip bursitis, and knee strain are specific diagnoses with known etiologies.  As such, MUCMI is not applicable.  

In sum, the Board finds the preponderance of the evidence is against service connection on a direct or secondary basis, and as due to an undiagnosed illness.  38 C.F.R. §§ 3.303, 3.310, 3.317.  In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Service connection for muscle and joint pain associated with MRSA as secondary to ulcerative colitis, status post-proctocolectomy, to include as an undiagnosed illness related to service in SWA, is denied.



REMAND

The September 2016 examination report reflects that the examiner also rendered a negative nexus opinion on any causal connectivity of the Veteran's psoriasis.  The examiner noted that although the cause of psoriasis is unknown, it was thought to be related to an immune system problem with cells in the body; and, that risk factors for psoriasis are family history, viral and bacterial infections, stress, obesity, and smoking.  The examiner noted that the Veteran's STRs were silent for any treatment of psoriasis and opined that there was no causal connection with active service.  (09/23/2016 C&P Exam. Pp. 14-15)

The examination report reflects that the Veteran, however, reported that his skin symptoms had onset in 1992.  The December 2008 examination report reflects that the examiner noted there was insufficient information in the claims file on which to base a nexus opinion.  The examiner noted that there was an entry in the STRs related to tinea, but there was no information on the location on the lesion; hence, any opinion would be speculative.  (12/03/2008 VA Examination, 1st entry)

Entries in the STRs note treatment for tinea corpus.  (06/14/1998 STR-Medical, p. 27)  Records added to the file after the December 2008 examination contain an April 1992 Report of Medical Examination for Separation which reflects that the Veteran's skin was assessed as abnormal due to tinea corpus on the right upper chest.  (03/12/2015 Military Personnel Records, p. 7)  In light of these entries, the Veteran has at least one of the risk factors noted by the examiner in the September 2016 report, prior bacterial infection.  The Board also notes that the Veteran is service connected for an adjustment disorder, mixed.  Hence, additional medical assessment is indicated.

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to the examiner who conducted the September 2016 examination and provided the February 2017 addendum.  Ask the examiner to again review the file and assess the Veteran's risk factors for psoriasis as noted, to include the findings at the April 1992 physical examination at separation.

Ask the examiner to opine again, in light of the noted entry in the STRs, whether there is at least a 50-percent probability that the Veteran's psoriasis had onset in active service or is otherwise causally connected to his active service?  

If the answer is, no, is there is at least a 50-percent probability that the Veteran's service-connected adjustment disorder, mixes, triggered the psoriasis?  If the answer is, no, is there is at least a 50-percent probability that that it chronically worsens the psoriasis?  If the answer is yes, please provide a baseline and the degree of aggravation, expressed in terms of a percentage.

The examiner is advised that the Veteran's lay statements, to include his reports that his skin symptoms had onset in 1992, must be considered.  As in the previous reviews, the examiner is asked to provide a full explanation for any opinion rendered.

If the examiner who conducted the September 2016 examination and provided the February 2017 addendum is no longer available, refer the claims file to a VA clinician qualified in disorders of the skin.

2.  After completion of the above, re-adjudicate the issue on appeal.  If the decision is in any way adverse to the Veteran, furnish him and his representative a Supplemental Statement of the Case (SSOC) and afford them an opportunity to respond.  Thereafter, if all is in order, return the case to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


